I concur in most of what is said in the majority opinion, but I do not think the provisions of Sec. 17 of Chapter 15772 is valid insofar as it purports to authorize the pledging of funds and/or resources for the payment of refunding bonds which are in addition to and were not pledged for the payment of the bonds sought to be refunded unless such refunding issue shall have been authorized by vote of the electors of the bonding unit suit as provided in Section 6 of Article IX of the State Constitution.
It appears to me that if in refunding a bond issue the taxing unit purports to pledge for the payment of such refunding bonds and/or interest funds, property or resources not pledged for the payment of the bonds proposed to be refunded the result is that the bonds are issued not exclusively *Page 664 
for the purpose of refunding of the outstanding bonds and interest thereon, but is for the other and additional purpose of pledging what was not theretofore pledged to secure the payment of the debt. It is to add a value to the new obligation which did not obtain as to the original. It is a new and different contract pledging public funds and resources not theretofore pledged. It makes available to the holder of the refunding bond funds which were not available to him as holder of the original bond. See Babson v. City of Sebring, opinion filed June 5th, 1934, reported 155 So. 669.